In an action, inter alia, to recover damages for medical malpractice, the defendant TLC Laser Centers, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rosenberg, J.), dated June 17, 2005, as denied that branch of its motion which was for summary judgment dismissing the cause of action to recover damages for medical malpractice insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
In support of the branch of its motion which was for summary judgment dismissing the cause of action to recover damages for medical malpractice insofar as asserted against it, the appellant failed to demonstrate its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Mduba v Benedictine Hosp., 52 AD2d 450, 452 [1976]). Thus, the Supreme Court properly denied that branch of its motion. Miller, J.P., Ritter, Santucci and Lunn, JJ., concur.